DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on December 21, 2020.  Claims 1, 7, 12 and 18 have been amended.  No claims have been added or cancelled.  Claims 1-24 are pending in the application. 

Response to Amendment
	Rejections under 35 USC § 103 of Claims 1-24 have been withdrawn in view of applicant’s amendments and remarks.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2 (Currently Amended):  The substrate of claim 1, which is formed from foam starting materials selected from the group consisting of phenolic foam, polyurethane foam, polyacrylonitrile, other acrylonitrile materials, and foams derived from organic gels. 
Claim 13 (Currently Amended):  The substrate of claim 12, wherein the substrate is formed from foam starting materials selected from the group consisting of phenolic and foams derived from organic gels. 

Allowable Subject Matter
Claims 1-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Fay et al. (EP0747124A1)-which is considered the closest prior art of record, discloses a converter capable of surviving high vibration, temperature cycling, high temperature excursion, dirty fuels without degradation in mechanical or chemical properties, and presents high active surface area without excessive pressure drop.  The core of the system is based on an open-cell reticulated foam catalyst consisting of a non-oxide silicon based compound, such as MoSi2.  The open-cell foam can be fabricated by coating a carbonized polyurethane foam, i.e. open-cell carbon foam, using chemical vapor deposition (CVD) or infiltration.  This open-cell foam catalyst support provides high surface area for catalysis as well as sound suppression with low backpressure.  To provide catalysis, the reticulated foam support, i.e. carbon foam, must be coated with an oxidative catalyst consisting of platinum group metals, i.e. catalyst particles, wherein the catalyst can be coated directing onto the foam or for lower temperature operation a washcoat may be used (see column 4, lines 27-56). The foam catalyst support is fabricated by infiltrating a polyurethane foam with resin, pyrolizing the foam/resin to convert to carbon, wherein the resulting structure is an open cell porous carbon foam 
The differences between Fay and the instant invention is that Fay fails to disclose: (1) wherein the open cell carbon foam comprises a geometric surface area of at least about 5000m2/m3 and (2) wherein the carbon foam comprises catalyst particles thereon or therein.
Applicant persuasively discloses on page 8 of applicant’s remarks that: “As acknowledged in the Action, Fay et al., the primary reference on which all rejections rely, discloses an open-celled reticulated foam catalyst consisting of a non-oxide silicon-based compound. This silicon-based compound is formed into a foam by coating the silicon compound onto a polyurethane foam skeleton via chemical vapor deposition or infiltration (Fay et al., col. 4, lines 44-47). The silicon-based foam is then coated with catalyst materials (Fay et al., col. 4, lines 49-53) to form a catalyst support. Thus, the polyurethane foam skeleton on which the silicon compound is deposited is not the catalysis substrate, the silicon compound is. The polyurethane foam is merely the support used to "build" the substrate using a silicon-based compound. In order to make this distinction even more clear, the claims have been amended herein to specify that the carbon foam comprises catalyst particles, thereon or therein.  As such, it is the carbon foam itself which acts as the substrate, and which contains the catalyst particles, and not a silicon-based substrate formed on a carbon foam skeleton as disclosed in Fay et al.”
Applicant further discloses on paragraphs [0008]-[0009] of instant specification that: “More particularly, a purpose of the substrate is to provide a relatively large 2/m3. In other embodiments, the GSA is at least about 8000 m2/m3, or even at least 15,000 m2/m3 or higher. In some embodiments, the GSA is up to about 35,000 m2/m3. Thus, in embodiments, the GSA of the substrate of the present disclosure can range from about 5000 m2/m3 to about 35,000 m2/m3, or 8000 m2/m3 to about 35,000 m2/m3, or even 15,000 m2/m3 to about 35,000 m2/m3.
	Applicant further teaches on paragraphs [0075]-[0076] of instant specification that: “The catalytic converter substrates in accordance with this disclosure can provide emissions reduction equivalent to or even better than conventional catalytic converters, while potentially reducing pressure drop and the amount of catalyst metal employed. Catalyst loading on the carbon foam substrate of the present disclosure can be as low as 55 g/ft3, and can range as high as 325 g/ft3 depending on the engine and performance characteristics desired. In some embodiments, catalyst loading is between about 65 g/ft3 and about 275 g/ft3; in other embodiments, catalyst loading is between about 80 g/ft3 and about 250 g/ft3…As such, use of the disclosed carbon foam substrates, and catalytic converters can potentially meet or exceed emissions reduction requirements while simultaneously increasing horsepower and engine efficiency because of the reduced pressure drop. And, in some embodiments these advantages can be achieved at a lower cost.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774